KATZ, J.,
concurring. I concur with the majority, but write separately in order to highlight what I believe to be a significant factor in the plaintiffs argument that travel to Bahrain posed a danger to his health and welfare. Specifically, I believe that the existence of the travel warning issued by the United States Department of State (State Department); see footnote 6 of the majority opinion; is highly relevant to the plaintiffs argument that his posting to Bahrain violated our stated public policy that an employer must ensure a safe workplace.
At the time of the plaintiffs dismissal, there were three types of State Department travel advisories— warning, caution and notice. These advisories were described in State Department literature as follows: “[1] WARNING — recommends deferral of travel to all or part of a country; [2] CAUTION — advises about unusual security conditions, including the potential for unexpected detention, unstable political conditions or serious health problems (not intended to deter travel to a country); [3] NOTICE — provides information on situations that do not present a broad-scale risk, but which could result in inconvenience or difficulty for traveling Americans.” United States Department of State, Bureau of Consular Affairs, “Your Passport To a Safe Trip Abroad,” p. 22. The warning upon which the plaintiff relied was, at that time, the most extreme level of travel advisory issued by the State Department and was, indeed, the only level of travel advisory aimed at deterring travel.
*109At present, there is only one type of travel advisory used by the State Department. Although it is labeled “Travel Warning,” the advisory provides specific cautionary instructions that depend on the hostile climate of the particular country. These cautionary instructions range from reminding tourists to avoid certain areas at night to advising against traveling to a particular country. As of July 15, 1997, there were twenty travel warnings in effect.1 Two of the current advisories merely caution of danger based on violent crime.2 The remaining advisories, much like the one at issue in the present case, warn against travel to the posted countries.3 Although the facts stated may be more compre*110hensive than those in the warning cited by the defendant, these advisories provide interpretive guides *111to the concerns of the State Department. Each, like the advisory in the present case, provides the specific reason for the warning. Although the format currently *112used may be slightly more comprehensive, the information conveyed is essentially the same as in the travel advisory at issue in the present case. The current warnings are relevant to demonstrate that, although there may be “ambient dangers” in many parts of the world *113warranting an advisoiy to travelers, only certain circumstances are so extreme as to warrant a governmental advisory aimed at deterring travel. Specifically, when a country is in the middle of a war, whether international or civil, and particularly when the United States is involved, any reasonably prudent United States citizen, *114whose presence is not essential to the national interest of the United States, should not travel to that country, because to do so would risk his or her personal safety. By citing to these advisories I do not intend to hold that an employee may, based solely on the strength of such an advisory, refuse to travel to one of these countries without fear of losing his or her job; I merely state that such warnings are relevant when determining whether, in a case such as the present case, an employer’s dismissal of an employee for refusing to travel to a certain area or country violates public policy.4
Moreover, I take issue with the assertion in Justice Borden’s concurring and dissenting opinion that this court is ill-equipped to determine whether the country of Bahrain was threatened by the military buildup evidenced in the newspaper accounts referred to in general by the plaintiff in his pleadings and in specific by the majority in its opinion. One need only look to those articles cited by the majority regarding the deployment of troops to the region and to the attached map from *115the New York Times, August 9,1990, p. Al, to recognize Bahrain’s central position in the theater of military buildup and operations.
Accordingly, I concur.
[[Image here]]
The disposition of United States forces on and around the Arabian Peninsula, as detailed by Gen Colin L Powell, the chairman of the Joint Chiefs of Staff, in a briefing yesterday at the Pentagon.

 Once issued, a travel warning remains in effect until it is either updated or rescinded by the State Department, Bureau of Consular Affairs.


 The travel warning regarding Nigeria, issued on November 19, 1996, by the State Department, Bureau of Consular Affairs, provides: “The Department of State warns U.S. citizens of the dangers of travel to Nigeria. Violent crime, practiced by persons in police and military uniforms, as well as by ordinary criminals, is an acute problem. Harassment and shake-downs of foreigners and Nigerians alike by uniformed personnel and others occur frequently throughout the country.
“Nigerian airlines have aging fleets and limited technical capabilities and face serious financial difficulties. The U.S. Embassy is concerned that maintenance and operational procedures for Nigerian airlines may be inadequate to ensure passenger safety.
“Business, charity and other scams target foreigners worldwide and pose dangers of financial loss and physical harm. Persons contemplating business deals are strongly urged to check with the U.S. Department of State or the U.S. Department of Commerce before providing any information, making any financial commitments or traveling to Nigeria. Under no circumstances should American citizens travel to Nigeria without a valid visa. Invitation to enter Nigeria without a visa is normally indicative of illegal activity.”
The travel warning regarding Colombia, issued on February 11, 1997, by the State Department, Bureau ol' Consular Affairs, provides: “The Department of State warns U.S. citizens of the dangers of travel to Colombia. Violence continues to affect all parts of the country. U.S. citizens have been the victims of recent kidnappings, threats, and murders.”


 The State Department, Bureau of Consular Affairs, also issued the following travel advisories for the listed countries, each labeled as a “Travel Warning,” which provided in relevant part:
Afghanistan, issued June 10, 1997: “The Department of State warns all U.S. citizens against travel to Afghanistan. U.S. citizens who choose to *110travel to Afghanistan despite this warning should exercise extreme caution, particularly in those areas that have been recently or repeatedly contested or mark the dividing lines between competing armed groups. Intense military activity exists, especially north of Kabul. Westerners remain vulnerable to politically and criminally motivated attacks and violence, including robbery, kidnapping and hostage-taking. Land mines are still prevalent throughout the countryside. Close to 10,000,000 land mines and tons of unexploded ammunition pose a danger to all visitors. Travelers should also be aware that the Islamic Sharia law that is enforced in most of the country prohibits alcohol, video tapes, music, television and social activities between the sexes. All U.S. personnel at the U.S. Embassy in Kabul were evacuated in 1989, and no diplomatic mission represents U.S. interests or provides consular services.”
Algeria, issued January 31, 1997: “The United States Department of State warns U.S. citizens to avoid travel to Algeria. The Department recommends that those Americans who choose to be in Algeria despite this warning have substantial armed protection while traveling overland, on their work sites or in their accommodations; other Americans in Algeria should depart. Armed protection is not a guarantee of safety. Continuing attacks against foreigners indicate that the level of risk in Algeria is extremely high. The U.S. Embassy in Algiers also specifically identifies ports and airline terminals as terrorist targets and warns against traveling on regularly scheduled commercial transport. Embassy personnel have suspended their use of regularly scheduled commercial flights. American citizens who remain in Algeria despite this warning are urged to exercise maximum caution and to evaluate regularly their personal security practices.”
Angola, issued April 18,1997: “The Department of State warns U.S. citizens against travel to Angola because of continued unsettled conditions, violent crime and the potential for political-military instability. Travel within Angola remains unsafe due to the presence of bandits, undisciplined police and troops, and unexploded land mines in rural areas. Foreign nationals, especially independent entrepreneurs, are subject to arbitrary detention and/or deportation by immigration and police authorities. Americans planning travel outside Luanda are strongly urged to contact the U.S. Embassy for up-to-date information on security conditions in the provinces they plan to visit. . . .”
Bosnia and Herzegovina, issued June 5, 1996: “The Department of State warns U.S. citizens not to travel to Bosnia and Herzegovina. The war has left landmines and unexploded ordnance throughout the country; roads, airports and railways have been bombed and are not functional. Sniping and carjacking are not uncommon. Law enforcement and civil authority have not been established in many regions. The December 1995 Dayton Peace Accords are being implemented with the NATO-led Implementation *111Force (IFOR) overseeing its military provisions. While progress in establishing a durable peace continues, the situation remains volatile.”
Burundi, issued August 23, 1996: “The Department of State again warns U.S. citizens to defer all travel to Burundi and recommends that all U.S. citizens in Burundi leave the country because of the uncertain political and security situation and the suspension of commercial flights. The U.S. Embassy has reduced its staff over the last year and continues to restrict U.S. Government personnel from traveling outside the capital due to the unpredictable incidents of violence throughout Burundi. Furthermore, U.S. Government personnel may travel only to areas in Bujumbura deemed safe by the U.S. Regional Security Officer. Dependents are prohibited from accompanying U.S. Government employees assigned to Burundi.”
Cambodia, issued July 9,1997: “The Department of State warns all American citizens against travel to Cambodia due to political unrest, including fighting in Phnom Penh and reported fighting throughout the country. The curfew in Phnom Penh has been lifted, but the U.S. Embassy there advises American citizens in Cambodia to remain at home at night and exercise extreme caution until the situation stabilizes. The Department of State has ordered the departure of dependents of American Embassy employees and non-emergency U.S. Embassy employees. American citizens currently in Cambodia should depart the country as soon as possible. ...”
Central African Republic, issued March 28, 1997: “The U.S. Department of State warns U.S. citizens to defer all travel to the Central African Republic due to continued armed conflict within the country. The deteriorating security and political situation has led the Department to order the departure of all official Americans and dependents and to suspend its diplomatic presence in the Central African Republic. The U.S. Government’s ability to provide emergency consular services will be severely limited, and Americans currently in the Central African Republic are strongly urged to depart at this time.”
Congo (Brazzaville), issued June 17,1997: “The Department of State warns U.S. citizens to cancel travel to the Congo-Brazzaville due to the deteriorated security situation and the suspension of operations of the U.S. Embassy in Brazzaville. Shooting and other acts of violence have occurred between elements of the Congolese military and paramilitary groups. Combatants have set up roadblocks in various parts of the city and movement within the city is dangerous. A dusk-to-dawn curfew is in place. Ferry service to Kinshasa is inoperable at present. The airport in Brazzaville is closed to commercial traffic at this time. On June 17, the Department ordered the closure of the U.S. Embassy in Brazzaville as of June 18, 1997 and the departure of all official personnel. The government of France is assisting its nationals who wish to leave and reducing its military force in the Congo. *112Again the Department of State strongly urges U.S. citizens in the Congo to depart the country.”
Democratic Republic of Congo (formerly Zaire), issued June 4,1997: “The Department of State warns U.S. citizens to defer all non-essential travel to the Democratic Republic of Congo (formerly Zaire) due to the uncertain political and security situation in parts of the country. The new government forces are still in a formative state and have not yet taken full control of the country. There are continued reports of pillaging, vehicle thefts, carjackings and extrajudicial violent settlements of accounts in some parts of Kinshasa, as well as ethnic tensions and continued military operations elsewhere in the country. As of early June 1997, customs and immigration services have not been fully re-established in Kinshasa. The ferry service to Brazzaville is currently inoperative, though many airport services are now operating.”
Iran, issued July 8,1997: “The Department of State warns all U.S. citizens against travel to Iran, which remains dangerous because of the generally anti-American atmosphere and Iranian government hostility to the U.S. government. U.S. citizens traveling to Iran have been detained without charge, arrested, and harassed by Iranian authorities. Former Muslims who have converted to other religions, as well as persons who encourage Muslims to convert, are subject to arrest and possible execution. In addition, the Iranian government reportedly has the names of all individuals who filed claims against Iran at the Iran-U.S. Claims Tribunal at the Hague pursuant to the 1981 Algiers Accords. There are restrictions on both import and export of goods between Iran and the United States. The U.S. government does not currently have diplomatic or consular relations with the Islamic Republic of Iran. The Swiss government, acting through its embassy in Tehran, serves as the protecting power for U.S. interests in Iran, but the Iranian government generally does not permit the Swiss to provide protective services for American citizens whom they consider to be Iranian national by birth or naturalization. Neither U.S. passports nor visas to the U.S. are issued in Tehran.”
Iraq, issued June 25,1997: “The Department of State warns all U.S. citizens against travel to Iraq. Conditions throughout the country remain unsettled and dangerous, and U.S. passports are not valid for travel to, in or through Iraq unless they are validated by the Department of State. The United States does not have diplomatic relations with Iraq. There is no U.S. Embassy in Iraq and the United States government cannot provide normal consular protective services there to U.S. citizens. U.S. government interests in Iraq are represented by the government of Poland, which, as a protecting power, can provide only limited emergency services to U.S. citizens. In addition, *113there is a U.S. trade embargo which severely restricts financial and economic activities with Iraq, including travel-related transactions.”
Lebanon, issued July 15, 1096: “The United States Department of State warns all U.S. citizens against travel to Lebanon. The situation in Lebanon is so dangerous that no U.S. citizen can be considered safe from terrorist acts. While all of the known American hostages have been released, the organizations which abducted them continue to operate within the country. U.S. passports are not valid for travel to, in or through Lebanon unless special validation has been obtained. Due to an extremely limited staff and heightened security, the U.S. Embassy in Beirut cannot perform normal consular functions. In addition, local telephone service is unreliable and it is difficult to contact the U.S. Embassy by phone or to place a local call from most of the country. . . .”
Liberia, issued September 13, 1996: “The Department of State warns U.S. citizens against travel to Liberia. Although West African peacekeepers (ECOMOG) have redeployed throughout Monrovia and reestablished the city as a safehaven, there are frequent reports of armed robberies and other crimes throughout the city. Sporadic fighting continues outside of Monrovia with travelers encountering harassment and physical violence by armed combatants manning roadblocks. . . .”
Libya, issued June 3,1997: “The United States Department of State warns all U.S. citizens to avoid travel to Libya and to depart the country immediately if residing or visiüng there. The U.S. government has determined that due to Libya’s long history of flouting international law and directing terrorist attacks against U.S. citizens, it is unsafe for Americans to travel there. U.S. passports are not valid for travel to, in or through Libya unless a special validation is obtained from the Department of State. In addition, all financial and commercial transactions with Libya are prohibited, with very limited exceptions, unless licensed by the U.S. Treasury Department. . . .”
Rwanda, issued February 14, 1997: “The Department of State warns U.S. citizens to defer travel to Rwanda. Violent attacks and terrorist threats against foreign aid workers have increased since mid-January 1997 and the country suffers from low intensity insurgent attacks in all areas. Poor communication, transportation, and health services also continue to make travel in Rwanda difficult and potentially hazardous. ...”
Sierra Leone, issued February 1, 1995: “The Department of State warns U.S. citizens to defer travel to Sierra Leone. Travel within Sierra Leone should be considered extremely hazardous due to random and sporadic attacks by insurgents. . . .”
*114Somalia, issued June 28, 1996: “The Department of State warns U.S. citizens against all travel to Somalia. Sporadic fighting among local militias continues in parts of the country. Kidnappings and other threats to foreigners occur unpredictably in virtually all regions. There is no national government in Somalia to offer security or police protection for travelers. There is no U.S. diplomatic presence in Somalia to provide consular assistance to U.S. citizens. United Nations peacekeeping forces were withdrawn from Somalia in March 1995 and all U.S. citizens were advised to depart the country.”
Sudan, issued January 31,1996: “U.S. citizens are warned against all travel to Sudan because of violence within the country. Due to concerns regarding the Sudanese government’s ability to adequately ensure the safety of American officials, the United States has suspended its diplomatic presence in Sudan. The U.S. government’s ability to provide emergency consular services will be severely limited and Americans currently resident in Sudan may wish to consider departing at this time.”


 We take judicial notice of these advisories, and of the occurrences in the Persian Gulf, not to supplement the plaintiffs original pleadings but to aid this court in interpreting those pleadings, in the furtherance of our policy that pleadings are to be construed “broadly and realistically, rather than narrowly and technically.” (Internal quotation marks omitted.) Beaudoin v. Town Oil Co., 207 Conn. 575, 588, 542 A.2d 1124 (1988).